DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170107404 to Kim et al.
Regarding claim 1, Kim discloses a polishing composition (slurry composition for the CMP process, paragraph 78) comprising: at least one abrasive (paragraphs 66-68 and 78); at least one nitride removal rate reducing agent, the at least one nitride removal rate reducing agent comprising: a hydrophobic portion comprising a C17 hydrocarbon group, and a hydrophilic portion comprising a carboxylate group, and wherein the hydrophobic portion and the hydrophilic portion are separated by zero alkylene oxide groups (sorbitan monostearate reads on the nitride removal rate reducing agent paragraph 93); an acid (paragraph 80); and water (paragraph 77); wherein the polishing composition is free of a salt and an anionic polymer (implicit) and the polishing composition has a pH of from about 1 to about 9 (paragraphs 74-80). The concentration range and the pH range disclosed by Kim overlap with the corresponding ranges recited in the instant claim, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
Regarding claim 2 and 9, Kim teaches at least one dishing reducing agent selected from hydroxyl, sulfate, phosphonate, phosphate, sulfonate, amine, nitrate, nitrite, carboxylate, and carbonate (Paragraphs 15, 19, 32, 68, 72, 80, 83, 88, 91, 95, 99, 102).
Regarding claim 3, Kim teaches a C16-C18 hydrocarbon.
Regarding claims 10-11, Kim teaches the same composition as broadly recited and the properties for polishing would reasonably be expected to be the same, or else are the result of essential limitations which have not been claimed.
Regarding claims 12-14, Kim teaches surface modified silica abrasives (paragraphs 66-68 and 78)
Regarding claims 17-20, Kim teaches polishing oxide and nitride (Paragraphs 28-31) It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the polishing composition for doped or undoped nitride and oxide for a semiconductor device with predictable results.
Regarding claim 21, Kim teaches (Paragraph 78) 0.5-20wt% (0.1-15%).
Regarding claim 22, Kim teaches (Paragraph 97) 0.001-0.5% (10-5000ppm).
Regarding claims 23-28, Kim teaches acid or base 0.01-10% and water (Paragraph 77) 50-99% with amino acid mixtures (Paragraph 83).
Regarding claim 29, Kim teaches the composition may be free of an oxidizing agent (Paragraph 90).

Claims 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0107289 to Cavanaugh et al. 
Regarding claim 1, Cavanaugh et al. discloses a polishing composition comprising: at least one abrasive (paragraphs 21-31); at least one nitride removal rate reducing agent, the at least one nitride removal rate reducing agent comprising: a hydrophobic portion comprising a C16-C18 hydrocarbon group, and a hydrophilic portion comprising a phosphate group, and wherein the hydrophobic portion and the hydrophilic portion are separated by zero alkylene oxide groups (oleyl phosphate reads on the nitride removal rate reducing agent paragraph 41); an acid or base (paragraphs 53 and 63 ); and water (paragraph 68); wherein the polishing composition is free of a salt and an anionic polymer (implicit) and the polishing composition has a pH of from about 3 to about 7 (paragraph 63). The concentration range and the pH range disclosed by Cavanaugh et al. overlap with the corresponding ranges recited in the instant claim, and in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. 
Regarding claim 2 and 9, Cavanaugh et al. teaches a dishing reducing agent (Paragraph 60)
Regarding claims 3-5, Cavanaugh et al. teaches oleyl phosphate (Paragraph 41)
Regarding claims 6-8, Cavanaugh et al. teaches multiple (one or more) removal rate reducing agents and combinations thereof.
Regarding claims 10-11, Cavanaugh et al. teaches the same composition as broadly recited and the properties for polishing would reasonably be expected to be the same, or else are the result of essential limitations which have not been claimed.
Regarding claims 12-14, Cavanaugh et al. teaches anionic abrasive such as silica abrasive (Paragraphs 21-31). 
Regarding claim 15 and 27, Cavanaugh et al. teaches acids such as phosphonic acid (Paragraph 53)
Regarding claim 16, Cavanaugh et al. teaches bases such as ammonium hydroxide (Paragraph 63). 
Regarding Claim 17-20, Cavanaugh et al. teaches silicon oxide and nitride including doped oxide (boron) and/or nitride may be polished (Paragraph 72) by bringing a pad into contact and moving the pad in relation to the substrate for device fabrication (Paragraphs 4 and 9).
Regarding Claims 21-24, and 28 Cavanaugh et al. teaches overlapping ranges for the components as broadly recited. 
Regarding Claims 25-26, Cavanaugh et al. teaches acid mixtures including amino acetic acid (Paragraph 52).
Regarding Claim 29, Cavanaugh et al. teaches the composition may be formed without the oxidizing agent (Paragraphs 67 and 69)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716